On Application for a Rehearing.
PER CURIAM.
We see no reason for changing the decree heretofore rendered in this case. It left open to the plaintiffs as *878widely as possible all remedies which could be hereafter resorted to, having in view specially the giving them an opportunity of proving in another action the correctness of their allegation that the articles sold to defendant’s husband for the price of which they were suing herein, and on which they claimed a vendor’s privilege, were still in existence at the husband’s death, and were taken possession of and sold by his widow, the defendant. The rehearing applied for is refused.
BLANCHARD, J., dissents.